Title: From Thomas Jefferson to Abigail Adams, with Enclosure, 2 February 1788
From: Jefferson, Thomas
To: Adams, Abigail




Dear Madam
Paris Feb. 2. 1788

The silk you desired was delivered to Mr. Parker a month ago, on the eve of his departure for England, as he supposed. He went however to Holland. Mr. Valnay is so kind as to take charge of that now, as also of the silk stockings. I doubt whether you may like the stockings on first appearance. But I will answer for their goodness, being woven expressly for me by the Hermits of Mont Calvaire with whom I go and stay sometimes, and am favoured by them. They have the reputation of doing the best work which comes to the Paris market. I inclose you their little note of the weight and price, for they sell by weight. I inclose also a state of our accounts subsequent to the paiment of the small sum by Colo. Smith which balanced our former transactions. You will make such additions and amendments to it as you shall find right. I have not yet been able to find M. de la Blancherie at home, so as to settle Mr. Adams’s affair with him; but I will do it in time, and render you an account. There being no news here to communicate to you, be pleased to accept my thanks for the many kind services you have been so good as to render me and your friendly attentions on every occasion. I have considered you while in London as my neighbor, and look forward to the moment of your departure from thence as to an epoch of much regret and concern for me. Insulated and friendless on this side the globe, with such an ocean between me and every thing to which I am attached the days will seem long which are to be counted over before I too am to rejoin my native country. Young poets complain often that life is fleeting and transient. We find in it seasons and situations however which move heavily enough. It will lighten them to me if you will continue to honour me with your correspondence. You will have much to communicate to me, I little which can interest you. Perhaps you can make me useful in the execution of your European commissions. Be assured they will afford me sincere pleasure in the execution. My daughters join me in affectionate Adieus to you. Polly does not cease to speak of you with warmth and gratitude. Heaven send you, madam, a pleasant and safe passage, and a happy meeting with all your friends. But do not let them so entirely engross you as to forget that you have one here who is with the most sincere esteem and attachment Dear Madam your most obedient & most humble servant,

Th: Jefferson




EnclosureMrs. Adams in acct. with Th:J





Dr.
Cr.





£
£ s


1787.
Oct. 3. To paid for 5. aunes cambrick sent by Dr. Cutting
 60₶
 2–10




By cash to Colo. Smith


 2–10


 Dec. 19. By cash by Mr. Trumbull 120₶


 5


1788.
Jan. 9. To pd. Hermits of M. Calvaire 12 pr. silk stockings
168₶





    To pd. for 10. aunes double Florence @ 4₶-15
 47–10





23. To pd. Ct. Sarsfeld for books for Mr. Adams
 79






294–10
12- 5–5




Balance in favor of Th:J


  7- 5–5





14–15–5
14–15–5



